On Petition for Rehearing.
Lairy, C. J.
Appellees’ counsel on petition for rehearing challenge the holding of the court in regard to a tender of the amount legally due from appellants for the cost of supplying'the lamp posts, it being further insisted by counsel that-a tender of the amount thus due was a condition precedent to the granting of injunctive' relief in this case.
16. “No principle of the law of injunction is more firmly established than that requiring a taxpayer who seeks the aid of an injunction against the enforcement or collection of a tax to first pay or tender the amount which is conceded to be legally and properly due.” 1 High, Injunctions (4th ed.) §497. This familiar rule has been frequently recognized in this *115State. City of Evansville v. Pfisterer (1870), 34 Ind. 36, 7 Am. Rep. 214; Ricketts v. Spraker (1881), 77 Ind. 371; City of Elkhart v. Wickwire (1889), 121 Ind. 331, 22 N. E. 342; City of Logansport v. McConnell (1890), 121 Ind. 416, 23 N. E. 264; Loesnitz v. Seelinger (1891), 127 Ind. 422, 25 N. E. 1037, 26 N. E. 887; Studabaker v. Studabaker (1898), 152 Ind. 89, 51 N. E. 933. As stated in the original opinion, however, the general rule requiring the payment or tender of the amount actually due before equitable relief against the illegal portion of the assessment can be granted is not applicable to cases where the entire tax fails on account of an assessment wholly illegal, as it is impossible for the court to determine an amount due, there being no legal tax assessed. Howell v. Tacoma (1892), 3 Wash. 711, 29 Pac. 447, 28 Am. St. 83; Yocum, Auditor, v. First Nat. Bank (1896), 144 Ind. 272, 43 N. E. 231; Norwood v. Baker (1898), 172 U. S. 269, 291, 19 Sup. Ct. 187, 43 L. Ed. 443; Jones v. Holzapfel (1902), 11 Okl. 405, 68 Pac. 511; Dumars v. City of Denver (1901), 16 Colo. App. 375, 65 Pac. 580.
17. The rule under discussion likewise has no application where an injunction is sought against a legal assessment which has been extended to include certain particulars which are illegal and in excess and where there is no data from which the amount of the tax equitably chargeable may be ascertained. Hughson v. Crane (1896), 115 Cal. 404, 47 Pac. 120; 2 Joyce, “Injunctions §1208.
16. Counsel virtually concede the correctness of the principles announced in these cases,ébut insist: First, that data appears in this case from which by a simple computation appellants could easily have ascertained the amount of the pro rata share of the expense equitably due from them; and* secondly, that even though such data were not present, the law required *116that appellants should make such measurements as were needed to supply them with the necessary facts. -
The complaint states the total front footage of property abutting on the improvement and gives the front footage of the property owned by appellants. The cost of supplying the lamp posts is given jvith the cost of advertising. The amount of street and alley intersections, however, is not given and without such data- it would be impossible to determine appellants’ pro rata share of the expense in - question for the reason that there is no way of knowing how much of such expense is to be borne by the city. From all that appears it would have been necessary, in order that appellants know the amount equitably due, that they make an exact measurement of these stréet and alley intersections. The court has been cited to no authority announcing a rule which would require such action on the part of appellants, and it has been unable to find any. It is generally stated that a tender will be required in a proper case where “the amount of the valid tax can be readily ascertained.” 1 High, Injunctions (4th ed.) §497. In Mills v. Charleton (1872), 29 Wis. 400, 9 Am. Rep. 578, it was required where the amount of an excess was “plainly ascertainable.” The opinion in the casé of Ricketts v. Spraker, supra, states the rule using the expression “the amount conceded to be owing.” The expression “if such excess can be determined by mere computation,” is used in this connection in Wells v. Western Paving, etc., Co. (1897), 96 Wis. 116, 70 N. W. 1071, and in National Bank v. Kimball (1880), 103 U. S. 732, 26 L. Ed. 469, the amount of tender spoken of is “so much * * * as it can be plainly seen he ought to pay.” In the original opinion some figures were used in describing the improvement in question, but these were taken from the special finding. There is in the record nothing to show that the information *117necessary was in the possession of appellants before or at the time the suit was commenced.
18. Appellees, in their petition for rehearing, urge also that certain provisions of §8710 Burns 1914, supra, precluded appellants’ suit for injunction. Section 8745 Burns 1914, supra, in reference to the construction of lamp posts, provides that the procedure with respect to the letting of contracts and the collection of assessments shall conform to §8742, supra, on the subject of sprinkling and cleaning streets. The latter section provides that, whenever an order is made for the sprinkling, oiling or cleaning of any street, alley .or public place by the designated authorities of a city or town, such authorities shall cause specifications to be made and filed and shall publish a resolution ordering such work to be done, modify, confirm or rescind the original resolution, advertise for bids and let contracts, all as more specifically provided in the act in relation to the improvement of streets. Section 8710 Burns 1914, supra, on the subject of street improvements provides that in the event of any contract for any public improvement the validity of such contract shall not be subsequently questioned by any person except in a suit to enjoin the performance of such contract, instituted by such person within ten days from the execution of said contract or prior to the actual commencement of the work thereunder. It is claimed that this proviso of §8710, supra, applied to the proceeding which resulted in the assessment sought to be enjoined in this suit, and that, as the performance of the contract was not enjoined within the time stated in the statute, the validity of the contract cannot subsequently be questioned. In cases where the invalidity of the contract results from any irregularity or defect in the proceedings leading up to the letting of the contract the statute applies. The rule cannot be success*118fully invoked, however, in a suit brought to restrain the collection of a special assessment and based upon the. ground that the municipality was wholly without statutory authority or color of law under which to proceed in ordering and making the improvement and paying for the same by special assessments. In such a case the proceeding is void ab initio and the statute has no application.
The cases cited by appellant to sustain their contention are cases in which an injunction was denied upon the ground that an absence of authority on the part of those sought to be enjoined had not been shown. Robinson v. City of Valparaiso (1894), 136 Ind. 616, 36 N. E. 644; Alley v. City of Lebanon (1896), 146 Ind. 126, 44 N. E. 1003; Everett v. Deal (1897), 148 Ind. 90, 47 N. E. 219; Gardiner v. City of Bluffton (1909), 173 Ind. 454, 89 N. E. 853, 90 N. E. 898, Ann. Cas. 1912A 713. This opinion is not in conflict with these authorities.
The petition for rehearing is overruled.
Note.—Reported in 111 N. E. 926, 115 N. E. 49. Illegal tax: (a') right of an individual to enjoin collection, 3 Ann. Cas. 1014, 6. Am. Dec. 198; (b) necessity of tender or payment of tax due to restrain collection, 22 L. R. A. 703. Injunction to prevent collection of tax on excessive assessment, 16 L. R. A. (N. S.) 807; L. R. A. 1916 A 972. See under (16, 17) 37 Cyc 1271, 1272.